DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 July 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 13 July 2022 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments filed 13 July 2022 stating “With respect to claims 10 and 19, Applicants respectfully submit that the term ‘chamber’ is defined in the Specification at Paragraph [0076] wherein the serpentine circuit 1004 (inclusive of passages 1014A and 1014B) is fluidly coupled with rail cooling chamber 1006. Thus, Applicants submit that the serpentine circuit 1004, inclusive of passages 1014A and 1014B, is part of the chamber by its being fluidly coupled to the rail cooling chamber 1006. Applicants submit that claims 10 and 19 are fully compliant with 35 USC §112. Withdrawal of the rejection under 35 USC $112 of claims 10 and 19 is respectfully requested. have been fully considered” have been fully considered. The Office acknowledges these remarks but notes that claims 10 and 19 recite “serpentine circuit” as supplementary to “first body cooling chamber” and “second body cooling chamber”, not constituted thereby, which results in an inconsistency with the disclosure. Suggestion(s) to overcome these rejections are provide at the end of this Office action.
Applicant's arguments filed 13 July 2022 stating that the amendments to the independent claims overcome the previous prior art rejections have been fully considered and they are persuasive. 

Claim Objections
Claims 4, 5, 8, 13, 14, and 17 are objected to because of the following informalities:
In claim 4, lines 3-4, “different, second axis” should be changed to --second axis different from the first axis-- (for clarity and/or to imbue proper antecedent basis practice).
In claim 8, line 2, “the rail cooling chamber includes first and second rail cooling chambers” should be changed to --wherein the rail cooling chamber is a first rail cooling chamber, and further including a second rail cooling chamber-- (for clarity and/or to imbue proper antecedent basis practice).
In claim 13, lines 3-4, “different, second axis” should be changed to --second axis different from the first axis-- (for clarity and/or to imbue proper antecedent basis practice).
In claim 17, line 2, “the rail cooling chamber includes first and second rail cooling chambers” should be changed to --wherein the rail cooling chamber is a first rail cooling chamber, and further including a second rail cooling chamber-- (for clarity and/or to imbue proper antecedent basis practice).
In claim 17, line 4, “another” should be deleted.
Claims 5 and 14 are objected to due to dependence on an above claim.
Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).

In claim 1, the limitation recited as “at least a portion of the second body cooling chamber is positioned between the tip end and the first body cooling chamber along the radial length” in combination with the antecedent limitation “the first body cooling chamber and the second body cooling chamber extending from the pressure side wall to the suction side wall” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The aforementioned antecedent limitation limits the claimed invention to one of the embodiments of Figure 6, 7, and/or 8, which show the chambers as arranged in-series in the radial direction without any radial overlap. In order to overcome this rejection, the Office recommends deleting “at least a portion of”. Due to an identical instance, this rejection also applies to claims 11 and 20. Due to dependency, this rejection also applies to claims 2-10 and 12-19.

In claim 9, the limitation recited as “the third cooling chamber is fluidly coupled with at least one of the first and second body cooling chambers” in combination with the antecedent limitation “the first body cooling chamber and the second body cooling chamber extending from the pressure side wall to the suction side wall” (claim 1) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The aforementioned antecedent limitation in combination with the instant limitation limits the claimed invention to one of the embodiments of Figure 7 and/or 8, which show all of the chambers as fluidly coupled (note: such fluid coupling is required in order to achieve “at least some of the cooling is directed… into the rail cooling chamber” (claim 1)). In order to overcome this rejection, the Office recommends deleting “at least one of”. Due to an analogous instance, this rejection also applies to claim 18. 

In claim 10, the limitation recited as “the first body cooling chamber is fluidly coupled with the second body cooling chamber by… the serpentine circuit” in combination with the antecedent limitation “the first body cooling chamber and the second body cooling chamber extending from the pressure side wall to the suction side wall” (claim 1) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The instant limitation limits the claimed invention to the embodiment of Figure 10, 11, and/or 12, which shows the “serpentine circuit” 1004 or 1104 or 1204 as between the body cooling chambers 1014A,1014B or 1114A,1114B or 1214A,1214B and the pressure side wall 114 and, thus, there is no support in the originally filed disclosure for the instant combination of limitations. Alternatively/relatedly, there is no disclosed “serpentine circuit” that is separate from “first body cooling chamber” and “second body cooling chamber”, as required by the instant language. Due to an analogous instance, this rejection also applies to claim 19. A suggestion to overcome this rejection is provided at the end of this Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “at least a portion of the second body cooling chamber is positioned between the tip end and the first body cooling chamber” in combination with the antecedent limitation “the tip end of the airfoil including a tip body and a tip rail; a first body cooling chamber and a second body cooling chamber disposed inside the tip body of the airfoil” renders the claim indefinite. In this instance, the aforementioned antecedent limitation establishes “tip end” as including “second body cooling chamber”, and whereas the instant limitation establishes “second body cooling chamber” as outside of “tip end”. In order to overcome this rejection, the Office recommends changing “between the tip end” to --between the tip rail--. Due to an identical instance, this rejection also applies to claims 11 and 20. Due to dependency, this rejection also applies to claims 2-10 and 12-19.

In claim 3, the limitation including “at least partially between” renders the claim indefinite since it is contradictory to the antecedent limitation “the first body cooling chamber and the second body cooling chamber extending from the pressure side wall to the suction side wall”. In order to overcome this rejection, the Office recommends changing “at least partially between” to --from--. Due to an analogous instance, this rejection also applies to claim 12.

In claim 4, the term “substantially” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to overcome this rejection, the Office recommends deleting this term. Due to identical instances, this rejection also applies to claims 5, 13, and 14.

In claim 10, the limitation recited as “the first body cooling chamber is fluidly coupled with the second body cooling chamber by… the serpentine circuit” renders the claim indefinite in light of the disclosure. The instant limitation is deemed to refer to Figure 10 and/or 11, which shows serpentine circuit 1004 formed by passages 1014A and 1014B. Insofar as the instant “first body cooling chamber” and “second body cooling chamber” are considered to correspond with the disclosed passages 1014A,1014B, it is noted that there is no serpentine circuit apart from that formed by passages 1014A and 1014B (i.e., there is a scope issue and/or inconsistency by stating “serpentine circuit” is separate from “first body cooling chamber” and “second body cooling chamber”). Due to a similar instance, this rejection also applies to claim 19. A suggestion to overcome this rejection is provided below.


Allowable Subject Matter
Claims 1-9, 11-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action by including the corresponding recommended amendments.
The prior art of record does not teach or fairly suggest the combination of limitations that includes “the first body cooling chamber and the second body cooling chamber extending from the pressure side wall to the suction side wall” (claim 1; similarly in claims 11 and 20).
Claims 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action in the following manner:

--10. The cooling assembly of claim 1, further including one or both of:
an impingement baffle separating the first body cooling chamber from the second body cooling chamber and fluidly coupling the first body cooling chamber and the second body cooling chamber; and
a serpentine circuit formed by a portion of the first body cooling chamber and a portion of the second body cooling chamber.-- (note: the “separating” aspect is added for clarity purposes)

--19. The cooling assembly of claim 11, further including one or both of:
an impingement baffle separating the first body cooling chamber from the second body cooling chamber and fluidly coupling the first body cooling chamber and the second body cooling chamber; and
a serpentine circuit formed by a portion of the first body cooling chamber and a portion of the second body cooling chamber.-- (note: the “separating” aspect is added for clarity purposes)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745